Citation Nr: 1333313	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  09-48 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD), prior to July 12, 2012.

2.  Entitlement to an initial rating in excess of 70 percent for PTSD since July 12, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2007 rating decision, by the Des Moines, Iowa, Regional Office (RO), which granted service connection for PTSD, and assigned a 30 percent rating, effective April 18, 2005.  The Veteran appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO in May 2007.  A transcript of that hearing is of record.  

In June 2012, the Board remanded the claim for a higher evaluation for PTSD for further evidentiary development.  Subsequently, in December 2012, the Appeals Management Center (AMC) increased the evaluation for PTSD from 30 percent to 70 percent, effective July 12, 2012.  That, however, was not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  A supplemental statement of the case (SSOC) was issued in December 2012.  

The Board further notes that the TDIU issue as stated above was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In a statement in support of claim (VA Form 21-4138), dated in May 2013, the Veteran claimed that he is not capable of engaging in any type of employment due to his service-connected disabilities; therefore, the issue of entitlement to a TDIU has been raised.  The TDIU claim is in appellate status and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  





FINDINGS OF FACT

1.  Prior to July 12, 2012, the Veteran's PTSD was manifested by depression, anxiety, flashbacks, intrusive thoughts, difficulty sleep, nightmares, panic attacks, problems with relationships, social isolation, and Global Assessment of Functioning (GAF) scores ranging from 30-57, resulting in a disability picture that more nearly approximates that of occupational and social impairment, with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  The evidence does not show deficiencies in most areas such work, school, family relations, judgment, thinking, or mood; nor does the evidence show an inability to establish and maintain effective relationships. 

2.  Since July 12, 2012, the Veteran's PTSD is not productive of total occupational and social impairment.  He does not display gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or disorientation to time or place.  

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 50 percent for PTSD prior to July 12, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  

2.  Since July 12, 2012, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in May 2005 from the RO to the Veteran, which was issued prior to the RO decision in October 2007.  An additional letter was issued in June 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence. It also appears that all obtainable evidence identified by the Veteran relative to his claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are, when considered collectively, adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The record indicates that the Veteran served on active duty from December 1966 to December 1969, and that he served in Vietnam from January 17, 1968 to January 16, 1969.  The Veteran's DD Form 214 indicates that his military occupational specialty was as a combat engineer.  He was awarded the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal with device 60.  



The Veteran's initial claim for service connection for PTSD (VA Form 21-526) was received in April 2005.  Submitted in support of the claim was a mental health note, dated in May 2005, indicating that the Veteran was seen for complaints of intrusive thoughts and nightmares.  The Veteran reported that he was treated for anxiety attacks about 20 years ago; he stated that he might have been on something, but he could not recall for sure.  Following a mental status examination, the Veteran was diagnosed with adjustment disorder with anxiety, rule out PTSD; he was assigned a GAF score of 50.  

Received in February 2006 were VA progress notes dated from July 2005 to September 2005.  The Veteran was seen in July 2005, at which time it was noted that he was first seen in the mental health clinic where he complained of intrusive thoughts regarding Vietnam.  Following a mental status examination, the examiner reported a diagnosis of adjustment disorder with anxiety, rule out PTSD.  During a clinical visit in September 2005, it was noted that the Veteran had been talking about the effect of his tour of duty in Vietnam.  On mental status examination, appearance was within normal limits, speech was within normal limits, thought process and content were within normal limits, mood and affect were within normal limits, and insight and judgment were within normal limits.  It was noted that a mini-mental status examination was grossly intact.  The assessment was anxiety disorder, NOS; he was assigned a GAF score of 50.  

Received in April 2007 were VA progress notes dated from February 2006 to March 2007.  Those records do not reflect any complaints or treatment for a psychiatric disorder, including PTSD.  

Received in May 2007 were additional VA progress notes dated from August 1999 to July 2002.  Those records do not reflect any complaints or treatment for a psychiatric disorder, including PTSD.  

The Veteran was afforded a VA examination in August 2007.  The Veteran reported having nightmares about Vietnam, although they have not been as frequent in recent years.  The Veteran also reported being sensitive to reminders, primarily in the form of daytime recall.  He stated that he avoids large groups of people and social gatherings in general, though he does not appear to live in total social isolation; he has some relationships, especially with family.  The Veteran indicated that he is easily startled and jumpy.  He also reported problems with irritability and anger, getting along with others and issues in that arena have mellowed to some extent.  It was reported that his employment has been unsteady over the years, and that he has been though three divorces.  The Veteran also stated that he has been resentful, especially during the early years, because of perceived anti-Vietnam Veteran discrimination.  

On mental status examination, the examiner noted that the Veteran's manner was slightly atypical, suggesting a tone of resentment and some anxiety.  His speech was logical and related with no indication of hallucinations, delusions or formal thought disorder.  There was no flight of ideas, no loosening of association.  No obsessions or compulsions were elicited on the day of the examination.  He was fully oriented, with adequate memory and concentration.  Sleep disturbance was mild.  The examiner stated that the Veteran presented as a bona fide combat engineer with exposure to mortar and rocket attacks primarily in Vietnam, but also some noncombat kinds of exposure occurring in the Country.  The examiner further noted that the Veteran appeared to have functioned somewhat poorly over the years.  The pertinent diagnosis was PTSD, chronic; he was assigned a GAF score of 54.  The examiner sated that it was his opinion that the Veteran would show an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to the signs and symptoms of PTSD, but that he would generally show satisfactory functioning were it not for his physical medical condition.  The examiner stated that the Veteran was capable of managing all his own basic activities of daily living.  

At his personal hearing in May 2007, the Veteran discussed the traumatic experiences that he encountered in Vietnam.  

Received in August 2008 were VA medical records indicating that the Veteran was referred to the mental health clinic on July 31, 2008 for evaluation of PTSD and depression.  It was noted that the Veteran was tired and very grouchy.  The Veteran stated that he tried to put some skirting on his trailer which the floods had damaged, but he became frustrated, upset and fatigued and could not do it.  As a result, he went to his County Veteran's officer who called the clinic and the Veteran agreed to present for admission.  The Veteran reported feeling overwhelmed and worried all the time; he had no job and he had financial problems.  He reported that he had had several panic attacks already that week.  He denied suicidal or homicidal ideations or intent.  He reported feeling desperate and was having difficulty with decisions and concentration.  He was cooperative, coherent and relevant.  He was fully oriented.  It was noted that the Veteran was wearing soiled clothing; he appeared tired and cranky.  He made good eye contact.  There was a mild lack of inflection in his speech from his hearing impairment.  He had some problems with functioning, making decisions, and concentration secondary to depression.  The assessment was PTSD, with major depressive disorder, moderate-severe, non-psychotic and anxiety; the Veteran was assigned a GAF score of 32.  On August 5, 2008, the Veteran was discharged; prior to his discharge, a mental status examination was reported to be within normal limits.  The discharge diagnoses were PTSD, and major depressive disorder, moderate; he was assigned a GAF score of 40.  

Received in October 2009 were VA progress notes dated from August 2008 through April 2009 which show that the Veteran received ongoing clinical attention and treatment for his PTSD symptoms, including complaints of confusion, memory problems and difficulty with crowds.  These records also show complaints of anxiety and occasional panic attacks.  When seen in August 2008, the Veteran indicated that he was doing better.  His anxiety was under control; his mood was not depressed.  He was able to focus, and his motivation and interest had improved.  The Veteran indicated that he lived along, but his daughter lived 20 miles away and they talked daily.  He denied any paranoid thoughts or hallucinations.  He reported occasional nightmares involving the war, and he still had intermittent flashbacks of the war.  He denied any suicidal or homicidal thoughts.  He refused PTSD counseling.  A mental status examination was essentially normal.  The assessment was PTSD, combat related, and major depressive disorder, recurrent; he was assigned a GAF score of 55.  A November 2008 mental health note reflects a GAF score of 45.  An April 2009 progress note also reflects a GAF score of 45.  

Also received in October 2009 was a VA hospital discharge summary, which shows that the Veteran was admitted to a VA hospital in July 2008 for evaluation and treatment of PTSD symptoms, including depression.  

The Veteran was afforded a VA examination in October 2009.  At that time, the Veteran reported that he lived alone in a trailer court where his brother also lives; he described his relationship with his brother as close.  The Veteran also has a daughter with whom he reports having daily contact.  The Veteran stated that he spends a good deal of his time assisting others, including neighbors in the trailer court, with yard work and other chores.  The Veteran reported that he was working part-time for a company sorting seeds during harvest; he noted that this is seasonal work which usually lasts 4 to 6 weeks.  At one point, he indicated that he was working 7 days a week for between 4 to 8 hours a day.  The examiner noted that the Veteran's responses to questions were coherent and goal directed.  There was no indication of impaired thoughts process.  No indications of delusions of any type were noted.  The Veteran seemed reluctant or least delayed in his responses to questions about hallucinations.  He denied any suicidal attempts.  The Veteran acknowledged some history of panic attacks, although he indicated the frequency of these had diminished with his current medication regimen.  He endorsed participating in some purposeless counting; however, this did not seem to be a compulsive behavior.  The Veteran indicated that presently he did not have dreams that were related to combat; instead, he stated that he continually had thoughts and images related to mortar attacks.  He reported experiencing distress to cues such as firework displays.  The Veteran described himself as an outgoing person who makes friends easily and genuinely likes people; nonetheless, he indicates that he avoids crowds and feels like an outsider in crowds.  He also seemed to describe some hypervigilance.  He stated that he does not trust people, but was unable to identify any particular individuals he finds difficult to trust.  There were indications of a foreshortened sense of future in that he indicated that he was uncertain how long he would live and that the lives his life as though it could end soon.  The Veteran did not describe disturbed or interrupted sleep.  He did not describe an exaggerated startled response, instead responding somewhat vaguely "it all depends."  He denied concentration difficulty.  The Veteran reported being irritable in the past and reported being involved in a number of fights, but could not describe when he had last had such a fight.  

It was noted that the Veteran last worked for North American Van Lines loading furniture until 2002.  He indicated that he left that employment due to knee problems.  He has worked intermittently since then, including positions like the current one with pioneer hybrid and assisting a friend with a flea market until a couple of years ago.  The pertinent diagnosis was PTSD, chronic; the examiner assigned a GAF score of 57.  The examiner stated that there were no clear findings to indicate that the Veteran would be unable to manage in his own interest any benefit for which is found eligible.  The examiner stated that he regarded the symptoms described by the Veteran as likely to result in occasional decrease in work efficiency within a context of generally satisfactory functioning.  Despite his hospitalization in the period since his last examination, the symptoms he reports currently seem improved or no worse than those reported at the time of his last examination.  

During a clinical visit in late October 2009, the Veteran indicated that he was doing much better than when he was hospitalized in 2008.  He did report that he felt fatigued most of the time and believed that he was sleeping okay.  The Veteran stated that it was probably the medications that were making him feel tired.  He stated that he is not nearly as irritable as in the past.  He did relate that the still had flashbacks at times and periodically will have nightmares but says that he has improved in regards to those as well but he knows that it is because of the medications.  The Veteran reported that he avoids being around too many people at a time and mostly just stays home.  He does not enjoy the same things he has liked to do in the past.  He denied psychotic symptoms and denied mania.  The assessment was PTSD, combat related and major depressive disorder, recurrent; he was assigned a GAF score of 50.  

The Veteran was afforded another VA examination in July 2012.  At that time, it was noted that he continued to live in a trailer in a trailer park; his brother also lives in the same trailer park, and they associate daily.  It was also noted that the Veteran likes to do things for people and is quite involved in his Mormon church.  He stated that he feels somewhat lonely living alone, although his daughter lives nearby and checks on him daily by phone.  He trusts her.  The examiner noted that the Veteran was having some mild memory problems and has concentration problems which make it worse.  He forgets things he placed on the stove.  It was noted that he continues to be retired but keeps involved daily trying to find people he can help.  The examiner also noted that the Veteran has a history of poor compliance with medications.  His mood was moderately depressed and he has some suicidal ideations, but no intent.  It was noted that his symptoms include depressed mood, anxiety, panic attacks that occur weekly or less often, mild memory loss, difficulty in understanding complex commands, disturbance of motivation and mood, and difficulty in adapting to stressful circumstances, including work or worlike setting.  The pertinent diagnosis was PTSD, chronic, with depression; he was assigned a GAF score of 39.  The examiner noted that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The Veteran's PTSD has been assigned a 30 percent rating under Diagnostic Code 9411, 38 C.F.R. § 4.130 (2013).  Under that code, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The Global Assessment of Functioning score is a score reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 (2013).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.3 (2012).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

A.  Initial rating in excess of 30 percent.

After review of the evidentiary record, the Board finds that the evidence of record, during the period prior to July 12, 2012, supports a 50 percent evaluation.  Based on the evidence of record, the Board finds the Veteran's service-connected PTSD is manifested by occupational and social impairment due to symptoms of depression, anxiety, flashbacks, intrusive thoughts, difficulty sleep, nightmares, panic attacks, irritability,  and social isolation.  The Board notes that GAF scores provided during the course of the appeal have been predominantly in the 45 to 57 range which is indicative of moderate social and occupational impairment like that contemplated by the 50 percent rating.  See Richard v. Brown, 9 Vet. App. 266 (1996).  While severe symptoms are absent from the medical evidence, the Veteran's symptoms appear to be at least moderate.  It is noteworthy that, following the VA examination in August 2007, the examiner stated the Veteran showed occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks due to the signs and symptoms of PTSD. With resolution of reasonable doubt in the Veteran's favor, a 50 percent rating is warranted.  

When all the evidence is assembled VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  After resolving all reasonable doubt in his favor, the Board finds entitlement to an increased (50 percent) rating, but no higher, is warranted for the period prior to July 12, 2012.  38 C.F.R. §§ 4.3, 4.7.  

A rating higher than 50 percent is not warranted for the period prior to July 12, 2012.  According to the report of the VA psychiatric examination in August 2007, the Veteran's speech was logical and related, with no indication of hallucinations, delusions or formal thought disorder.  There was no flight of ideas, no loosening of associations.  No obsessions or compulsions were elicited.   Subsequently, during his VA examination in October 2009, it was noted that his responses to questions were coherent and goal-directed, with no indication of hallucinations, delusions, or formal thought disorder.  No obsessions or compulsions were elicited.  He did not have any suicidal or homicidal ideations.  As noted above, the symptoms required for a 70 percent rating include suicidal ideation, near-continuous panic, neglect of personal hygiene and spatial disorientation.  There is no probative evidence of occupational and social impairment with reduced reliability and productivity, deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, or total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While the examiner in October 2009 noted that the Veteran was dressed in worn clothing and he reported occasional panic attacks, there is no evidence of any recent suicidal ideation or evidence of obsessional rituals, near-continuous panic or depression, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  Taking the evidence all together, the preponderance of it is against a rating higher than 50 percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).  

It is also noteworthy that the Veteran has reported that he is close to his brother and he has a good relationship with his daughter.  Moreover, during the October 2009, the Veteran reported that he was working part-time.  The Board has also has considered but does not find that the Veteran's PTSD caused total social and occupational impairment; thus, it does not more nearly approximate a 100 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

For all the foregoing reasons, the Board finds that the Veteran's service-connected PTSD warrants an initial rating of 50 percent, but no higher, for the period prior to July 12, 2012.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Rating in excess of 70 percent since July 12, 2012.

After review of the evidence, the Board finds that a rating in excess of 70 percent is not warranted for the period beginning July 12, 2012.  There is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name are not shown.  Significantly, during his VA PTSD examination in July 2012, it was noted that the Veteran was depressed, was experiencing some mild memory problems, and had concentration problems.  It was noted that the Veteran was experiencing anxiety and panic attacks that occur weekly or less often.  It was further noted that, while the Veteran's daughter lived nearby and checked on him by phone, he was feeling lonely living alone.  Following a mental status examination, he was assigned a GAF of 39.  The examiner stated that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Significantly, the July 2012 VA examination report does not show that the Veteran's PTSD has been manifested by problems such as impaired thought processes or communication, grossly inappropriate behavior; inability to perform activities of daily living, or disorientation to time or place.  The Veteran denied suicidal or homicidal thoughts.  He was oriented to person, place and time.  While the examiner noted mild memory problems, no obsessive or ritualistic behaviors were noted.  The rate and flow of the Veteran's speech was within normal limits.  

In light of the above clinical findings, the Board finds that while the evidence clearly demonstrates that the Veteran has social and occupational impairment attributable to PTSD, his overall symptomatology is not consistent with the criteria for a 100 percent disability rating under DC 9411.  

The Board has considered the Veteran's contentions but has not found that they warrant a different conclusion than that reached here.  The Veteran's complaints regarding the severity of his PTSD have been duly considered, including as expressed in treatment and upon clinical evaluation for rating purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While such symptoms are often inherently subjective, the Board looks to the Veteran's statements as supported by more objective indicia of disability, including observable behaviors and competencies in functioning, and conclusions of medical treatment professionals and examiners.  Nonetheless, the Board finds the evidence does not reflect that the occurrence and severity of the reported symptoms are sufficient to warrant a rating higher than 70 percent.  

The Board has considered all pertinent regulations but finds no basis upon which to assign a higher evaluation.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The preponderance of the evidence is against the claim for a higher rating, and there is no doubt to be resolved.  

While the Veteran has argued that his PTSD adversely affects his ability to work, whether he can work is accounted by the rating criteria themselves.  38 C.F.R. § 4.130.  The evidence does not reflect that the disability at issue has caused symptoms beyond what is contemplated by the rating criteria such that application of the regular schedular standards is rendered impracticable.  Based on the above, consideration of an extra- schedular evaluation under 38 C.F.R. § 3.321 (2013) is not warranted.  The level of disability experienced by the Veteran is contemplated by the rating schedule. 

Pursuant to 38 C.F.R. § 3.321(b) (1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the schedular evaluations in this case are not inadequate. The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful. As discussed above, there are higher ratings available for the Veteran's service-connected PTSD, but the required manifestations have not been shown in this case.  Moreover, the evidence does not establish that his PTSD necessitates frequent periods of hospitalization and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Although the Board has no reason to doubt that the Veteran's PTSD symptomatology adversely impacts his employability, this is specifically contemplated by the 50 and 70 percent schedular ratings currently assigned.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Bearing in mind the benefit of the doubt doctrine, the Veteran's PTSD, more nearly approximates a 50 percent evaluation for the period prior to July 12, 2012, and a 70 percent evaluation from July 12, 2012.  See Fenderson, supra.   


ORDER

An initial rating of 50 percent rating for PTSD is granted prior to July 12, 2012, subject to the regulations governing the payment of VA monetary benefits.  

Entitlement to a rating in excess of 70 percent for PTSD from July 12, 2012 is denied.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

Although the RO and Board granted increased staged ratings for PTSD in this decision, the evaluation is still less than a full 100 percent grant and the Veteran has presented evidence showing that he is unemployed.  He has also intimated that his unemployment is due to his service-connected PTSD.  Therefore, further development is warranted to ascertain whether the symptoms attributable to his service-connected disability more nearly approximate the criteria for a TDIU.  

In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  While the VA examination reports of record provide some information with regard to the Veteran's service-connected PTSD, they did not yield an explicit opinion as to whether the Veteran's unemployment is attributable solely to his PTSD.  Therefore, the Board must remand this aspect of the Veteran's appeal for a VA examination in which an examiner addresses the effect of the Veteran's service-connected PTSD and makes a determination as to whether it precludes the Veteran from engaging in substantially gainful employment.  

Furthermore, a Veterans Claims Assistance Act of 2000 (VCAA) notice letter has not been issued to the Veteran with regard to his TDIU claim.  This deficiency should be corrected on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a VCAA compliant notice letter informing him of the information and evidence necessary to substantiate his claim for a higher rating, to specifically include the question of TDIU.  Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other document containing the necessary employment and education history.  

2.  The Veteran should be afforded a VA examination to determine the impact of his service-connected disabilities on his employability. The claims folder should be made available to the examiner prior to the examination.  All pertinent symptomatology and findings must be reported in detail.  Based on the review of the claims file, the examiner must provide an opinion as to the combined effect of all the Veteran's service-connected disabilities on his ability to obtain or maintain substantially gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.  

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the AOJ should adjudicate the TDIU question.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The Veteran and his representative should be provided an opportunity to respond. 

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


